Title: To George Washington from Lund Washington, 10 December 1775
From: Washington, Lund
To: Washington, George



Dr Sir
Mount Vernon Dembr 10th 1775.

I recieved no letter last post from you I suppose you did not write. Jennifer Adams has made Deeds for his Land to you—Dr Craik was here on thursday last he says he thinks unless the Land is Rented to Adams, it will not be rented at all, unless it is Rented for little or nothing, as yet I cannot tell what I shall do with it, if I find it cannot be rented to Advantage, perhaps I may let Adams have it I intend to go down to the Land this next week—Adams offers 2000 Wt of Tobacco—I desire’d Dr Craik to get £30 for it if he cou’d. I have had a very Strong Inclination to Ship a Cargo of your Flour & Indian Corn, or Whatever was, by judges thought best—to some part of the world—& take the returns in Arms & amunition If it was lost it perhaps may be no more than what it will be where it is, if on the other hand it shoud get safe to market & the returns Safe, it wou’d be profitable to you—but as you have hitherto been unlucky in trade & I have often heard you say, you wou’d not venture again, I have declined it—tho I think it be best to do it. I am apt to believe nothing will be done towards a battery on Potowmack, it serves to talk off and no more—I have said all I can about it & urge’d the matter in every Company, but I fear to

very little purpose the Cry is that all the Estates that woud be immediately Benefited by it, woud not be able to pay the Expence of it—I have some times a great mind to Build a House at morrises—& put your household goods in it, towards the Spring, I am at a loss to know what Elese to do with them—there is no such thing as Rentg a House in any place of Safety—perhaps you may think Morrises not safe, I once wrote to you about it—Mrs Barnes often presses me to make Use of hers—If things do not change for the Better I Shall move your Furniture some where or other in the Spring—I wish I had 12 or 15 good Musquets no tender shoud burn your Houses—& as it is they may Possibly loose some men in doing it.
I have sent the Plaisterer back to Colo. Lewis—I think the dineg Room very Pretty—Sears is now here paintg. he has Painted the Dineg Room twice over & the new Room once—Since Mrs Washington went away we have been trying to Cure the Chimney from Smokeg & I am in hopes have done it, after doing & undoing twenty times—(the Seller, new Room & dineg Room) they really smoke’d so Bad that the walls lookd as bad as any negroe Quarter, & the Smoke from the Seller came into the other Rooms. not yet done gatherg Corn—suppose instead of Soundg Barry about selling his Land, you had Authorised me to purchase it, I believe it may be done, or if you have any piece of Land any where that you think near it’s Value Swap for it—Barry Died in Debt all his personal Estate will be sold to pay it—the young man will have no one to worck for him—he had better sell the Land than keep it—& I have heard several say so, whose advice he may take. our people are all well but gunner, & he is Still laid up with his Foot—we have killd our hogs but if I thought neither Mrs Washington or you woud return in the Spring—I woud not have killd so much by several thousand. I am mistaken in the peoples being all well, Knowles has been laid up some time & not yet recover’d—they attempted to saw the Bulls Horns when I was out of the way, & as every thing Bishup does is wrong, so that was, every man woman & child (I am told) upon the plantation assisted but the Bull prove’d too many for them, & in the Scuffle Knowles had like to have lost his life—he will be well I suppose in a few Days—I was offerd Reagan Land the other Day for 30/pr Acre ½ the money laid

down, the other in 2 years—but I was doubtfull whether I coud collect the money—it is a good Bargain Captn Conway I am told will get it—My Best respects to Mrs Washington Mr & Mrs Custis and am Dr Sir yours

Lund Washington


P.S. I think your Corn housees are too near the water but I know not how to remedy it, suppose the corn Shoud get burnt next spring it will be bad.

